Citation Nr: 1528968	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  12-11 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1957 to July 1959, with additional service in the Army Reserves.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The Veteran was scheduled for a Board hearing in June 2015; however, he failed to appear for the scheduled Board hearing.  Therefore, the request is considered withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left shoulder disability and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO denied the claim for service connection for a left shoulder disability based on the determination that there was no present disability.


2.  The Veteran did not submit a notice of disagreement for the June 2005 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for a left shoulder disability.

3.  The additional evidence received since the June 2005 rating decision is new and raises a reasonable possibility of substantiating the claim for service connection for a left shoulder disability.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision, which denied entitlement to service connection for a left shoulder disability, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The additional evidence received since the June 2005 rating decision is new and material to the claim for service connection for a left shoulder disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim for service connection for a left shoulder disability, discussion concerning compliance with the duties to notify and assist is not necessary.  

Application to Reopen the Claim for Service Connection

If a decision is issued, and not appealed, it becomes final.  A claim may only be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a June 2005 rating decision, the RO denied the claim for service connection for a left shoulder disability based on the determination that there was no present disability.  After the Veteran was notified of the adverse decision in June 2005, the Veteran did not submit a notice of disagreement with the decision.  Moreover, the Board has determined at this juncture that no new and material evidence pertaining to the issue of service connection for a left shoulder disability was submitted within a year of the June 2005 rating decision.  Therefore, the June 2005 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

At the time of the June 2005 rating decision, the evidence of record included the Veteran's post-service treatment records and the Veteran's claim.  The Veteran's service treatment records were destroyed in the July 1973 fire at the NPRC.  See April 2005 VA Memo.    

The additional evidence presented since the June 2005 rating decision includes a March 2010 VA treatment record that notes a February 2010 left shoulder x-ray study with an impression of moderate to severe degenerative osteoarthritis changes of the glenohumeral joint.  The credibility of this diagnosis is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence showing that the Veteran has a left shoulder disability during the appeal period is pertinent evidence that was absent at the time of the June 2005 rating decision, and such evidence raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has been submitted, and the claim for service connection for a left shoulder disability is reopened.  

Although the evidence is sufficient to reopen, it is not sufficient to grant the claim for service connection for a left shoulder disability.  The Board finds that additional evidentiary development is required.  

The Board notes that while the AOJ may obtain additional VA treatment records on remand such that 38 C.F.R. § 3.156(b) may be applicable at a future date, the Board is reopening at this juncture to ensure that complete and efficient development, including an examination, can be ordered.  


ORDER

Because new and material evidence has been received, the claim of service connection for a left shoulder disability is reopened.


REMAND

The Veteran reported that he has received treatment for all his claimed disabilities at Mercy Hospital from January 2012 to present.  See March 2013 Form 21-4142.  Further, the Veteran's complete VA treatment records from March 2005 to present are not associated with the claims file.  Because these outstanding records may provide new information that may relate to a previously unestablished fact to substantiate the Veteran's claim for service connection for a low back disability, the Veteran's application to reopen the previously denied claim for service connection for a low back disability is remanded to obtain these outstanding records.  38 C.F.R. § 3.159.  

The Veteran contends that he has a left shoulder disability that is related to service, and that he was treated for a left shoulder disability in service.  See September 2004 claim.  The Board notes that the Veteran's service treatment records were destroyed in the July 1973 fire at the NPRC.  See April 2005 VA Memo.  During the current appeal period, the Veteran has been diagnosed with left shoulder osteoarthritis.  See March 2010 VA treatment record.  Accordingly, the Veteran should be afforded a VA examination to determine the nature and etiology of a left shoulder disability.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please contact the Veteran and request that he provide information as to any outstanding records regarding his left shoulder and low back, specifically to include from the following:

a. Treatment records regarding his previous shoulder dislocation.  See March 2010 VA treatment record (Veteran's reported dislocation over 20 years ago).    

b. Treatment records from Mercy Hospital from January 2012 to present.  See March 2013 Form 21-4142. 

c. Any other relevant private treatment provider.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file.

2. Please obtain outstanding relevant VA treatment records, to include records from March 2005 to present.  

3. After completing the above development, please schedule the Veteran for a VA examination to determine the nature and etiology of a left shoulder disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

a. Provide an opinion as to the nature and diagnosis(es) of a left shoulder disability, to include left shoulder osteoarthritis.  

b. Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that each such diagnosed left shoulder disability is etiologically related to service.

Regarding left shoulder arthritis, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the arthritis manifested in service or within the first post-service year, or is otherwise etiologically related to service.

For purposes of the above opinions, the examiner's attention is invited to the following:

1) Please note that service connection does not require that the sole etiology of a disability be related to  service.  See generally March 2010 VA treatment record (noting that the Veteran's left shoulder symptoms are multifactorial). 

2) The Veteran's report that he was treated for a left shoulder disability and a low back disability in service from October 1958 to July 1959.  See September 2004 claim.  Please note that the Veteran's service treatment records are not available, and a lack of medical evidence in service does not by itself render the Veteran's report not credible.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, readjudicate the claims on appeal and furnish the Veteran and his attorney a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


